UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1471


CINDY S. WILLIAMS,

                Plaintiff - Appellant,

          v.

CAROLYN   COLVIN,     Acting    Commissioner     Social    Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00163-MHL)


Submitted:   October 18, 2016                Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy S. Williams, Appellant Pro Se.         Jonathan Holland Hambrick,
Assistant United States Attorney,             Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cindy     S.   Williams      appeals     the    district    court’s    order

accepting      the    magistrate     judge’s    recommendation     and   affirming

the Commissioner’s denial of supplemental security income.                       We

have     reviewed      the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Williams v. Colvin, No. 3:15-cv-00163-MHL (E.D. Va. Feb.

26, 2016).       We further deny Williams’ motion for appointment of

counsel.       We dispense with oral argument because the facts and

legal    contentions      are      adequately    presented    in   the   materials

before    this    court      and   argument    would   not   aid   the   decisional

process.

                                                                           AFFIRMED




                                          2